On Petition for Limited Rehearing and on Motion for Entry of Final Judgment.
[3] The plaintiffs have availed themselves of the permission granted in the opinion heretofore filed, and in the order made pursuant thereto, to move for a rehearing upon the question as to whether this court might or should direct the court below to so modify its judgment as to include the value of the 815 tons of logwood. The defendant has been heard in opposition thereto. The latter does not challenge or question our right to grant the plaintiffs’ motion, but contends that we should not exercise the right, because it desires an opportunity to “recoup” in this action, the value of some 400 barrels of extract which it claims to have delivered to the Chemical Company, and which was in turn hypothecated by that company with the plaintiffs as security for a loan. We have no doubt that we have the power to direct such a judgment to be entered as the pleadings and the special finding of facts of the court below require. See, in addition to the cases cited in the opinion heretofore filed, Allen v. St. Louis Bank, 120 U. S. 20, 40, 7 Sup. Ct. 460, 30 L. Ed. 573; Cleveland Rolling Mill v. Rhodes, 121 U. S. 255, 264, 7 Sup. Ct. 882, 30 L. Ed. 920; Redfield v. Parks, 132 U. S. 239, 252, 10 Sup. Ct. 83, 33 L. Ed. 327.
[4, 5] As we understand the defendant’s contention, it is that the *609400 barrels of extract, which, as before mentioned, came into the possession of the plaintiffs, were manufactured from logwood covered by the assignments made by the Chemical Company to the plaintiffs. If this were so, the legal effect undoubtedly would be to reduce the defendant’s liability, because the latter could not be held responsible in this action for any part of the logwood which it had manufactured into extract pursuant to the agreement between it and the Chemical Company, at least prior to the time that it received notice of the plaintiffs’ claim to the logwood or the extract made therefrom. The same contention which the defendant now makes regarding these 400 barrels of extract, was presented in the pleadings in the court below. The decisive inquiry on this motion is therefore whether the court below made any finding of fact as to what logwood was used in manufacturing the 400 barrels of extract, and, if so, what it was. Although the learned trial judge, because of the conclusion which he reached regarding the ownership of the 815 tons of logwood, did not attempt to decide specifically whether any part of those 815 tons had been converted into extract and constituted part of the 400 barrels, yet it is entirely clear that he did find as a fact that none of the logwood covered by the plaintiffs’ assignments was manufactured into extract pursuant to the contract with the Chemical Company or the subsequent agreement with the plaintiffs. That there was ample evidence to support such a finding is manifest, even if the admissions of the defendant’s officers, both verbal and written, subsequent to the time the defendant was notified of the plaintiffs’ claim, be alone considered. Manifestly, therefore, there would be no advantage in merely reversing the judgment and ordering a new trial in this case, because on a new trial the learned trial judge would undoubtedly make the same finding as he has heretofore made, and, as there is ample evidence to support such a finding, we would be unable to disturb it, even though we might not eventually agree with his conclusion of fact.
Accordingly, the court below will be directed to so modify its judgment as to include, in addition to the moneys therein awarded to the plaintiff, the value of the 815 tons of logwood figured at the same rale, both as to price and shrinkage, as that used by it in ascertaining the value of the 91 tons of logwood'which it found had been eloigned, with interest from January 29, 1918. The plaintiffs are entitled to costs.